Citation Nr: 0126435	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  97-02 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma 
on a direct basis, as a result of exposure to ionizing 
radiation, and as secondary to service-connected thyroid 
carcinoma.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1979 to May 1985.


FINDINGS OF FACT

1.  The veteran was not exposed to measurable levels of 
radiation during the period in which he participated in the 
exercise identified as "NUWAX-81," and in-service radiation 
treatment is not causally related to the development of non-
Hodgkin's lymphoma.

2.  Non-Hodgkin's lymphoma is not related to service or 
service-connected disability.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred in service or related 
to service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has already been developed within the 
guidelines established by the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  In 
this regard, while the Board has recently obtained an expert 
opinion which was not responsive to the requests of the Board 
as referenced in its correspondence of June 2001, as will be 
shown more fully below, the lack of evidence of radiation 
exposure at "NUWAX-81" in 1981 or medical evidence of 
metastasis or additional disability arising out of the 
veteran's thyroid carcinoma renders the veteran's claims 
based on nuclear radiation in 1981 and secondary service 
connection incapable of substantiation, and that additional 
delay to obtain a more responsive opinion under the VCAA is 
therefore not warranted.  38 U.S.C.A. § 5103A(a).  There is 
also no indication that there are any outstanding relevant 
documents or records that have not already been obtained.  
Moreover, the veteran has clearly been provided with all of 
the law and regulations pertinent to his claim such that 
further notice of this information would be both redundant 
and unnecessary.

While the Board notes that the Secretary has recently 
promulgated regulations to further implement the guidelines 
set forth in the VCAA, the Board's review of those 
regulations does not reveal any additional notice and/or 
development requirements that have not already been 
accomplished or that an additional opinion is necessary to 
evaluate this claim.  See 66 Fed. Reg. 45, 650 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
and 3.326(a)).  In addition, in supplementary information 
provided with the new regulations, it was noted that these 
provisions merely implemented the VCAA, and did not provide 
any rights other than those provided by the VCAA.  Thus, 
based on all of the foregoing, the Board finds that this 
matter has been sufficiently developed pursuant to the VCAA 
and the regulations promulgated thereto.

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1131.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2001).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") held that the term "disability", as 
used in 38 U.S.C.A. § 1110, refers to impairment of earning 
capacity and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected disability, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected disability, shall 
be service-connected.  Thus, pursuant to 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.

Where a veteran served 90 days or more during a period of war 
and malignant tumor becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2001).

The regulations provide service connection for specific 
diseases for radiation exposed veterans as a result of 
participation in a radiation-risk activity.  The diseases 
referred to in the regulation are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
salivary gland, and cancer of the urinary tract.  38 C.F.R. § 
3.309(d) (2001).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity. 
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(b)(i), (ii).

The term "onsite participation" is specifically defined as: 
a) presence at a test site, or performance of official 
military duties in connection with ships, aircraft, or other 
equipment used in direct support of a nuclear test during the 
official operational period of an atmospheric nuclear test, 
b) presence at the test site or other test staging area to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test 
during the six month period following the official 
operational period of an atmospheric nuclear test, c) service 
as a member of the garrison or maintenance forces on Eniwetok 
during the periods June 21, 1951, through July 1, 1952; 
August 7, 1956, through August 7, 1957, or November 1, 1958, 
through April 30, 1959.  38 C.F.R. § 3.309(d)(iv).

In applying the presumption of service connection under 38 
C.F.R. § 3.309(d), there is no requirement for documenting 
the level of radiation exposure or obtaining a dose estimate, 
as is required under 38 C.F.R. § 3.311 (2001).  In addition, 
as mentioned above, section 3.309(d)-based claims require 
only that a veteran be a radiation-exposed veteran and that 
he develop one of the listed conditions at any time post 
exposure, provided the rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied.

In all other claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period under 38 C.F.R. § 3.307 or § 
3.309, and it is contended that the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and the nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a) (2001).  "Radiogenic disease" 
includes the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary cancer, multiple myeloma, 
posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer and parathyroid adenoma.  38 
C.F.R. § 3.311(b)(2) (2001).

When it is determined that a veteran was exposed to ionizing 
radiation as claimed, and the veteran subsequently develops a 
radiogenic disease which first became manifest within the 
period specified in 38 C.F.R. § 3.311(b)(5), the claim, 
before its adjudication, shall be referred to the Under 
Secretary for Benefits for consideration as to whether the 
disease resulted from exposure to ionizing radiation in 
service.  If, however, it is determined that the veteran was 
not exposed to ionizing radiation as claimed, or that he did 
not develop a radiogenic disease or it did not become 
manifest within the specified period, it shall not be 
determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances, pursuant to 38 
C.F.R. § 3.311(b)(1), (2), (5), (c).

A veteran is not foreclosed from establishing service 
connection on a direct basis, based solely on exposure to 
ionizing radiation, if the disability is not specifically 
listed under 38 C.F.R. §§ 3.309(d) or 3.311.  See Combee v. 
Principi, 34 F. 3d 1039 (1994).

In summary, service connection for a disability that is 
claimed to be attributable to exposure to radiation during 
service may be established in one of three ways.  See Davis 
v. Brown, 10 Vet. App. 209 (1997) and Rucker v. Brown, 10 
Vet. App. 67 (1997).  First, there are a number of enumerated 
diseases that are presumptively service connected at any time 
after service if the claimant establishes status as a 
"radiation-exposed veteran" as defined by 38 U.S.C.A. § 
1112(c) (West 1991) and 38 C.F.R. § 3.309(d) (2001).  Second, 
claims based on exposure to ionizing radiation may be service 
connected under 38 C.F.R. § 3.311 (2001).  Third, service 
connection is warranted under 38 C.F.R. § 3.303(d) (2001) if 
it is established that a disease diagnosed after discharge is 
the result of exposure to radiation during active service.  
Combee v. Brown, supra.

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the Department 
of Veterans Affairs (VA) is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records do not reflect complaints, treatment 
or diagnoses of non-Hodgkin's lymphoma, and evaluation of the 
endocrine and lymphatic systems at the time of enlistment in 
March 1979 revealed negative findings.  However, service 
medical records from November 1984 reflect that the veteran 
underwent exploration and right thyroidectomy in October 
1984, and that in the event there was evidence of malignancy, 
a near total thyroidectomy was to be conducted.  Following 
pathological confirmation of a diagnosis of papillary 
carcinoma of the thyroid, the remainder of the left thyroid 
gland was removed.

Service hospital records from January 1985 reflect that the 
veteran spent 30 days in a nuclear weapons exercise at a 
Nevada test site in April and May 1981, and the veteran was 
noted to have an enlarged thyroid when undergoing a physical 
examination for a right leg vein stripping in October 1984.  
Subsequent thyroid scan revealed a cold nodule, and a 
subsequent thyroidectomy in October 1984 showed papillary 
carcinoma, with no evidence of extrathyroidal spread at 
surgery.  A total body scan in early January 1985 reportedly 
showed evidence of residual tissue in the thyroid bed.  There 
was no evidence of thyroid tissue outside the thyroid bed.  
The veteran was treated with Iodine 131 (I-131) for ablation 
in the middle of January 1985.  

On week later, a total body scan revealed increased uptake in 
the right superior and right inferior neck area in the region 
of the thyroid bed, and physical examination at the end of 
the month indicated a post thyroidectomy scar across the base 
of the neck without palpable thyroid tissue.  The final 
diagnoses were papillary carcinoma of the thyroid, status 
post thyroidectomy, status post Iodine 131 ablation, and 
varicosities of the right lower extremity, status post vein 
stripping.  The reporting physician commented that the 
veteran was complaining of symptoms of hypothyroidism as he 
was recently taken off his thyroid supplement for his 
radioactive iodine ablation therapy.  The veteran was to be 
restarted on Synthroid, and in view of the increased uptake 
in the thyroid bed on the most recent body scan, the examiner 
indicated that the possibility of the continued existence of 
thyroid cancer in this area could not be totally excluded.  
While it was recommended by the Endocrine Service at 
Fitzsimons Army Medical Center that the veteran have a repeat 
total body scan in 6 months, there was no evidence of 
metastatic spread of thyroid cancer at this time.  It was 
noted that the possibility of thyroid cancer continuing to 
exist in the thyroid bed could be better assessed after the 
future body scan.

Medical board physical examination in February 1985 revealed 
that evaluation of the lymphatics was normal, but that there 
was a history of tumor and thyroid trouble and complaints of 
continuing fatigue and other symptoms associated with 
hypothyroidism.  The veteran's history of total thyroidectomy 
and in-service radiation therapy was also noted, and it was 
indicated that the veteran was currently having symptoms of 
hypothyroidism because his Synthroid was discontinued before 
his I-131 treatment.

In March 1985, physical evaluation board records reflect that 
the veteran was found to be physically unfit for duty on the 
basis of a 100 percent rating for papillary carcinoma of the 
thyroid, status post thyroidectomy, status post Iodine 131 
ablation.

A June 1985 rating decision granted service connection for 
postoperative papillary carcinoma of the thyroid at 100 
percent, effective from May 1985.

VA medical examination in June 1986 revealed the veteran's 
history of the development of a nodule in the thyroid in 
October 1984 while under examination for right varicose vein 
surgery.  After the small nodule was biopsied and found to be 
papillary carcinoma of the thyroid, the veteran was subjected 
to a 90 percent thyroidectomy.  Postoperatively, he was 
treated with I-131, and the veteran was noted to have 
apparently made a good recovery from his surgery and I-131 
treatment.  The veteran denied any recurrence.  The veteran 
also gave a history of possible radiation exposure in Nevada 
in 1982, at which time he was reportedly involved in a test 
at the Nevada site called "NEWAX" which was near Mercury, 
Nevada and Nellis Air Force Base.  During the exercise the 
veteran worked as a forklift operator and the exercise lasted 
only 30 days.  A dosimeter worn by the veteran while at the 
site was intermittently examined and the veteran denied ever 
being told that he showed an excessive degree of radiation.  
While the veteran was currently on thyroid medication, he 
complained of fatigue, dizziness and weakness.  

Physical examination of the neck revealed a well-healed 15 
centimeter scar which was nonsensitive without palpable 
thyroid or nodules.  Examination of the lateral neck 
bilaterally was negative and revealed no lymph nodes.  Chest 
X-rays were interpreted to reveal a 3 millimeter nodule 
overlying the anterior right fifth rib, and it was commented 
that the review of previous X-rays would be helpful to rule 
out metastatic lesion.  The impression was recommend old 
films to exclude a small lung nodule on the right.  The 
overall diagnosis was status post subtotal thyroidectomy for 
papillary carcinoma (1984), with residual well-healed scar 
and mild hypothyroidism, as described, and solitary right 
lung pulmonary nodule.

In a June 1986 letter, the veteran was advised by a VA 
examiner that the June 1986 examination revealed X-ray and 
thyroid function tests that were considered abnormal, and 
that these results should be reviewed with the veteran's 
physician.

Military hospital records from June to October 1986 reflect 
that in June 1986, there was no evidence of residuals or 
recurrent thyroid cancer in the neck and while it was not 
believed that the pulmonary nodule was metastatic thyroid 
cancer, the examiner could not be sure without tissue.  In 
August 1986, an examiner noted that prior X-rays were needed 
to evaluate the veteran's pulmonary nodule, and in October 
1986, X-rays from September 1984, 1985 and September 1986 
were reviewed and found to reveal several calcified densities 
that most likely represented evidence of old resolved 
histoplasmosis.  The impression was that there was no 
evidence on chest X-rays for metastatic thyroid cancer.  An 
October 1986 medical board evaluation revealed that the 
veteran currently demonstrated no disability from his 
carcinoma of the thyroid.

A March 1987 rating decision reduced the evaluation for the 
veteran's service-connected carcinoma of the thyroid to 10 
percent, effective from July 1987.

In October 1995, the veteran filed a claim seeking service 
connection for malignant lymphoma.  Dr. H.'s private 
consultation report from October 1995 indicates that there 
had been no recurrence of the veteran's carcinoma of the 
thyroid since 1984, but that current computed tomography (CT) 
scan of the abdomen revealed marked lymphadenopathy of the 
abdominal retroperitoneal space and massive splenomegaly.  It 
was noted that this examiner met with the veteran and his 
spouse and explained that findings most certainly represented 
a malignant process and a malignant lymphoma would be the 
number one consideration.  Verbal reports from bone marrow 
biopsies and aspirates were indicated to reflect no bone 
marrow involvement with a malignant process, but percutaneous 
biopsy identified malignant disease that was compatible with 
a large cell lymphoma.  The veteran was to start chemotherapy 
as soon as possible.

A January 1996 private medical report from Dr. H., a Doctor 
of Osteopathy (DO) reflects that Dr. H. had been requested by 
the veteran to comment on the relationship of radiation 
exposure and the incidence of non-Hodgkin's lymphoma.  In 
this regard, Dr. H. indicated that it had been definitely 
documented that survivors of radiation exposure had increased 
incidence of non-Hodgkin's lymphoma and that this had been 
known dating back to at least 1978, referencing information 
from Radiation Research, volume 75, page 138, 1978.  In 
addition, Dr. H. noted that this had been re-established in 
multiple texts concerning the exposures associated with non-
Hodgkin's lymphoma, referencing Cancer Medicine, third 
edition, edited by James Holland and Amel Pry, and Clinical 
Oncology, edited by Martin Abeloff or James Armitage.  In 
view of the veteran's history of thyroid carcinoma, which had 
been attributed to his prior nuclear radiation exposure, Dr. 
H. opined that one would reasonably conclude then that the 
present lymphoma was related to the radiation.  Dr. H. went 
on to indicate that the veteran did not have any other risk 
factors, specifically there was no immune deficiency, and 
that in his opinion, the veteran was entitled to any and all 
benefits due to the prior radiation exposure.

In a January 1996 statement in support of his claim, the 
veteran referred to the incident when he was called on to 
retrieve the canister with his forklift and of being told of 
a possible evacuation connected with the underground 
explosion of a nuclear bomb where there was never an 
evacuation.

Private medical records from April 1996 reflect that the 
veteran underwent a splenectomy which apparently revealed no 
evidence of lymphoma.

An April 1996 letter from Dosimetry Center for the U.S. Army 
reflects that there were no records reflecting the veteran's 
exposure to any ionizing radiation.

A May 1996 report from the Department of Energy (DOE) 
indicates the veteran's exposure to radiation during 1981 as 
0 for whole-body gamma millirem (mrem), 0 neutron mrem and 0 
whole body millirads.  

A VA medical statement from Dr. M., dated in July 1996, 
reflects the opinion that during the veteran's period of 
treatment for cancer during service, he received a dose of 
29.9 millicurie (mCi) of Iodine 131 (I-131) for ablation of 
remaining thyroid tissue following an operation for papillary 
carcinoma of the thyroid, and that according to the Director 
of the Nuclear Medicine Service, this was a standard routine 
dose for outpatient therapy of benign thyroid disorders.  It 
was noted that doses in this range were given routinely 
because of the lack of side effects including the development 
of secondary malignancy.  In light of the above, Dr. M. 
stated that "in our opinion it is unlikely that the 
veteran's malignant lymphoma can be attributed to the I-131 
treatment he received during military service."

In a July 1996 notice to the veteran, the Acting Director of 
the Compensation and Pension Service indicated it's agreement 
with the medical statement of Dr. M. that advised that it was 
unlikely that the veteran's malignant lymphoma resulted from 
his exposure to ionizing radiation in service.  As a result 
of this opinion, and following review of the evidence in its 
entirety, the Acting Director stated that "it is our opinion 
that there is no reasonable possibility that the veteran's 
disability was the result of such exposure."

At the veteran's personal hearing in April 1997, the veteran 
testified that he first came to the Nevada site where he was 
allegedly exposed to radiation in March 1981 (transcript (T.) 
at p. 2).  He was not given protective clothing to wear at 
this time but indicated that other individuals at the site 
were given protective clothing (T. at p. 2).  The forklift 
the veteran operated at the site was already at the site when 
he got there, and although he moved anything that needed to 
be moved, he mostly dealt with "connexes" (T. at p. 3).  He 
claimed that he was exposed to radiation when he went in and 
removed a canister from a downed helicopter (T. at pp. 3-4).  
He did not touch the canister with his bare hands and was not 
wearing a protective mask at this time (T. at p. 4).  He 
recalled being in the area of this canister for about an hour 
and that the dosimeters were going off at this time (T. at p. 
5).  The veteran recalled talking to this spouse about this 
incident on his return home and his spouse acknowledged that 
she was told by the veteran that he had used a forklift to 
retrieve a radioactive canister from a simulated helicopter 
crash, and that the Geiger counters or dosimeter counters 
located on the front and back of the forklift were going off 
(T. at pp. 5-6).  She also recalled the veteran telling her 
that he saw people at the site wearing radiation suits and 
that he did not know why he was not issued a suit (T. at p. 
6).  

The veteran denied seeking treatment at that time or shortly 
thereafter (T. at p. 6).  The veteran first began noticing a 
thyroid problem a few years after the exercise at the Nevada 
site (T. at pp. 6-7).  He was still in the military at this 
time (T. at p. 7).  Non-Hodgkin's lymphoma was first 
diagnosed in October 1995 (T. at p. 7).  After the veteran's 
thyroid surgery in service, the veteran's spouse recalled 
being told by the surgeons at Fort Carson that there was no 
guarantee that they had gotten all the cancer during the 
surgery (T. at pp. 7-8).  The veteran indicated that he and 
his physician, Dr. H., were of the opinion that his current 
non-Hodgkin's lymphoma could be secondary to his thyroid 
condition (T. at p. 8).  The veteran stated that the Nevada 
test was the first and only exercise he was aware of where 
radioactive material was used (T. at p. 9).  He believed that 
the test site was near the town of Mercury (T. at p. 9).  He 
had been told that there was real radiation at the test site 
(T. at p. 10).  No one assisted him in the removal of the 
canister from the helicopter and the veteran indicated that 
all he did was place the canister some distance from the 
helicopter on the ground (T. at p. 10).  The veteran believed 
that the test was identified as "Newacks 81," and he was 
the only person from his unit that went to the crash site (T. 
at p. 11).  The veteran indicated that he first developed 
thyroid problems in 1984 and noted that his physician also 
believed that his thyroid problem was the result of radiation 
exposure (T. at p. 13).  The veteran's physician had also 
told the veteran's spouse that there was a connection between 
the veteran's thyroid condition and his non-Hodgkin's 
lymphoma (T. at pp. 13-14).  She also believed that the 
veteran's physician was an expert in this area (T. at p. 14).

Provided at the time of the veteran's hearing were copies of 
excerpts from various treatises and articles.  These articles 
and treatises deal with the subject of the occurrence of non-
Hodgkin's lymphoma in Vietnam veteran's exposed to 
herbicides, the occurrence of cancer in populations living 
near nuclear facilities, the occurrence of non-Hodgkin's 
lymphoma in young people near several nuclear plants, the 
occurrence of cancer involving people who participated in 
British nuclear tests, the occurrence of cancer in age groups 
represented in the U.S. Navy, general concerns with the 
effects of low-level ionizing radiation, the long-term impact 
of medical and surgical treatment of papillary and follicular 
thyroid cancer, the occurrence of cancer in men from the 
United Kingdom who participated in the United Kingdom's 
atmospheric nuclear weapon tests and experimental programs, 
the occurrence of cancer among participants of a 1958 
atmospheric nuclear weapons test, the increased risk of 
thyroid cancer for those subjected to X-ray medical treatment 
or proximity to a nuclear accident or test, the treatment and 
diagnosis of non-Hodgkin's lymphoma, and the occurrence of 
various forms of cancer in survivors of the atomic bombs at 
Hiroshima and Nagasaki.

An August 1997 supplemental statement of the case denied 
service connection for non-Hodgkin's lymphoma noting that 
there was no evidence of in-service radiation exposure, 
opinions of record ruled out any relationship between thyroid 
cancer and non-Hodgkin's lymphoma and there was no medical 
evidence of record linking the two disorders.

In response to the August 1997 supplemental statement of the 
case, in October 1997, the veteran provided copies of service 
medical records and additional article and treatise excerpts.  
The excerpts related to cancer of the immune system, the 
occurrence of non-Hodgkin's lymphoma in patients with thyroid 
cancer, the natural history of a tumor, metastatic cancer, 
second primary cancer, near-total thyroidectomy and radiation 
therapy, recurrent cancer, and low-grade lymphomas.

A January 2000 supplemental statement of the case continued 
to deny the veteran's claim on the basis that there continued 
to be a lack of medical evidence specifically linking non-
Hodgkin's lymphoma directly to service, to radiation exposure 
during service, or to the veteran's thyroid disorder.

In March 2000, the veteran provided a copy of a report about 
project "NUWAX-81," and several newspaper articles about 
the project.  The report reflects that this was a joint 
exercise between the Department of Defense (DOD) and the DOE 
and that it was characterized as a nuclear weapons accident 
exercise.  An undated DOE newsletter reflects that 
approximately 650 people from the DOD and DOE took part in a 
1981 weapons accident exercise and that the purpose of the 
exercise was to put into action a planned response to a 
nuclear accident.  It was noted that the scenario involved a 
simulated crash of an Army helicopter transporting nuclear 
weapons to a storage site and that to ensure realism, small 
radioactive-223 and mercury-197 sources were hidden for 
searchers to locate.

Another article submitted in March 2000 concerns an objection 
to shipment of radioactive waste material from Colorado to 
New Mexico on the basis that it was not merely radioactive.  
An article was also provided concerning the issue of 
compensation to former nuclear weapons workers for tests over 
the period of 1951 to 1992, including a discussion regarding 
a helicopter pilot who participated in a Nevada test in 1985 
and 1986.  

Additional extensive materials concerning "NUWAX-81" were 
provided to the regional office (RO) in May 2000 in the form 
of CD-ROM, which reflects that in place of plutonium, the 
exercise used radium-223 and mercury-1997, and that 
administrative dose limits were established as a margin of 
safety so that no individual would receive a dose in excess 
of the Federal guidelines on permissible exposure, even if he 
or she used no protective equipment.  All reasonable efforts 
were taken to maintain does limits as close to zero as 
practicable and it was predicted that most all exposure to 
participants would be so low as to not be detectable.

June 2000 correspondence from the Director of the 
Compensation and Pension Service referred to the June 1996 
request for preparation of a dose estimate and a request for 
a second opinion as to the relationship between non-Hodgkin's 
lymphoma and exposure to radiation in the exercise known as 
"NUWAX-81."  However, in view of the May 1996 dose estimate 
of 0 millirem and the July 1996 opinion already of record, a 
second referral to the Under Secretary was found to be 
unwarranted.

In a letter dated in June 2001, the Board sought an opinion 
from a specialist in radiation oncology as to whether it was 
as likely as not that non-Hodgkin's lymphoma was related to 
exposure to radiation during the Nevada exercise or the 
service-connected cancer of the thyroid, including treatment 
therefor.

A July 2001 letter from the Chairman of the Department of 
Radiology at the University of Mississippi Medical Center 
encloses the July 2001 report and materials provided by Dr. 
L., the radiation physicist at the Medical Center.  Dr. L. 
attaches excerpts from the article "Radiation and Non-
Hodgkin's Lymphoma" in Cancer Research (supp.) 52, 5489s, 
October 1, 1992, wherein it was stated that: 

Lymphomas are rarely, if ever, found to be in 
excess following exposure to ionizing 
radiation.  Hodgkin's disease has never been 
linked to radiation, and the evidence for 
non-Hodgkin's lymphoma (NHL) is very weak.  
Mortality studies of atomic bomb survivors in 
Japan and other epidemiological studies with 
quantitative estimates of radiation dose also 
fail to find dose-response relationships.

Studies of atomic energy workers also find no 
evidence of a link between radiation and NHL.

In a discussion section, Dr. L. noted that the above article 
further stated:

Finally, while many studies find leukemia to 
be increased following radiation exposure, 
there is not a single study for which a dose-
response relationship has been demonstrated 
for non-Hodgkin's lymphoma.  Overall, it 
seems unlikely that ionizing radiation is 
responsible for even a portion of the 
apparent increase in NHL reported in the 
general population during the last several 
decades.

The Chairman of the Radiology Department concluded that there 
is no evidence that non-Hodgkin's lymphoma is related to 
radiation exposure.


II.  Analysis

As was noted above, 38 C.F.R. § 3.309(d) provides service 
connection for specific diseases for radiation-exposed 
veterans as a result of participation in a radiation-risk 
activity, and the veteran's non-Hodgkin's lymphoma, first 
diagnosed in October 1995, is one of those specific diseases.  
However, in addition to the need to demonstrate one of the 
specifically enumerated diseases, this regulation further 
requires that the veteran participate in a radiation-risk 
activity as defined by 38 C.F.R. § 3.309(d)(3)(i), (ii), and 
"NUWAX-81" did not involve atmospheric detonation of a 
nuclear device, the veteran was not involved at either 
Hiroshima or Nagasaki, and he was not interned as a prisoner 
of war in Japan during that time frame.  Consequently, 
38 C.F.R. § 3.309(d) is not for application.  

With respect the claim for service connection for non-
Hodgkin's lymphoma under 38 C.F.R. § 3.311, while the Board 
again recognizes that this disorder is one of the diseases 
specifically listed in the regulation, and that it was first 
manifested within the period specified in 38 C.F.R. 
§ 3.311(b)(5), the referral of this matter to the Under 
Secretary for Benefits has resulted in a finding that in 
1981, the veteran was not exposed to measurable radiation.  
Moreover, the Board notes that neither the veteran nor his 
spouse are competent to render an opinion that the veteran 
was exposed to measurable amounts of radiation during his 
participation in "NUWAX-81."  Espiritu v. Derwinski, supra.  
Thus, since the Board therefore finds that the veteran was 
not exposed to ionizing radiation in 1981 as claimed, the 
Board is precluded under 38 C.F.R. § 3.311 from granting 
service connection for non-Hodgkin's lymphoma based on 
alleged exposure to radiation in 1981.  

As was noted earlier, if it is determined that the veteran 
was not exposed to ionizing radiation as claimed, that he did 
not develop a radiogenic disease, or that it did not become 
manifest within the specified period, it shall not be 
determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances, pursuant to 38 
C.F.R. § 3.311(b)(1), (2), (5), (c).

With respect to the veteran's exposure to radiation while 
undergoing treatment for his thyroid condition in service, 
while the July 1996 VA medical statement of Dr. M. assumes 
the veteran's in-service dose of 29.9 mCi of Iodine-131 for 
ablation of remaining thyroid tissue following operation for 
papillary carcinoma of the thyroid, after discussing the case 
with the Director of the Nuclear Medicine Service, Dr. M. 
concluded that this was a standard routine dose for 
outpatient therapy of benign thyroid disorders, and that it 
was unlikely that the veteran's malignant lymphoma could be 
attributed to the I-131 treatment the veteran received in 
service.  The Board notes that although Dr. H. does seek to 
link the veteran's non-Hodgkin's lymphoma to service, he does 
so based solely on the veteran's in-service nuclear radiation 
exposure, and there is no competent medical evidence of 
record that controverts the opinion of Dr. M. that it was 
unlikely that there was any relationship between the 
veteran's in-service thyroid treatment and the development of 
his non-Hodgkin's lymphoma.  In addition, as was noted above, 
any opinion of the veteran in this regard is of limited or no 
probative value.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for non-Hodgkin's lymphoma on the basis of 
radiation exposure arising out of in-service treatment for 
thyroid cancer.  The Board would further point out that as 
there is no evidence or allegation of radiation exposure 
during service other than identified above, there is no other 
basis to grant service connection for non-Hodgkin's lymphoma 
under either 38 C.F.R. § 3.309(d) or 38 C.F.R. § 3.311.  

Based on the above, the remaining theories to be considered 
consist of entitlement to direct service connection for non-
Hodgkin's lymphoma without the presumptions offered under 
38 C.F.R. §§ 3.309, 3.311, either as being casually related 
to service or to a period of one year following service, or 
on the basis that such condition is secondary to the 
veteran's service-connected carcinoma of the thyroid.  

First, as to the issue of entitlement to direct service 
connection, while there is evidence of a current disability, 
there are no complaints, findings or diagnoses of lymphoma in 
service, and there is no competent medical evidence linking 
non-Hodgkin's lymphoma to service or to a period of one year 
following service.  Although the Board recognizes that the 
veteran has submitted excerpts from various treatises and 
articles demonstrating general relationships between exposure 
to radiation and the development of non-Hodgkin's lymphoma, 
these articles only offer general relationships and are 
therefore not significantly probative, and to the extent that 
Dr. H.'s opinion seeks to make such general relationships 
more specific in his opinion of May 1996, his opinion is 
based on several false premises such that it is also of very 
limited weight and persuasiveness.  

More specifically, Dr. H. indicated that it had been 
definitely documented that survivors of radiation exposure 
had increased incidence of non-Hodgkin's lymphoma, that this 
had been known dating back to at least 1978 and re-
established in multiple texts, and that in view of the 
veteran's history of thyroid carcinoma, which had been 
attributed to his prior nuclear radiation exposure, Dr. H. 
opined that one would reasonably conclude then that the 
veteran's lymphoma was related to the radiation.  

However, the record reveals that the veteran's thyroid 
carcinoma was service connected because it was diagnosed in 
service and not because of any specific finding that it was 
connected by any medical evidence to radiation exposure in 
service.  Thus, Dr. H.'s opinion is based on the erroneous 
assumption that thyroid carcinoma had been attributed to the 
veteran's prior nuclear radiation exposure.  Such an opinion 
based upon an inaccurate factual premise has no probative 
value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Moreover, as was noted above, the record does not reveal any 
amount of radiation exposure arising out of the veteran's 
participation in "NUWAX-81" in 1981.  Therefore, Dr. H's 
opinion is also based on the erroneous assumption that the 
veteran was exposed to measurable radiation in 1981, and such 
was not the case. 

On the other hand, the evidence of record reflects the 
opinions of the VA that consider the evidence of 0 whole body 
millirem exposure in 1981 and the best estimate of I-131 
dosage in service, and concludes that it is unlikely that 
either the in-service radiation treatment or radiation 
exposure in 1981 was related to the veteran's Hodgkin's 
lymphoma first diagnosed years after service in October 1995.  
As these opinions are based on an accurate foundation, the 
Board finds them to be of significantly more probative value 
than Dr. H.'s opinion of January 1996, and the Board 
accordingly finds that the preponderance of the evidence is 
against the claim for direct service connection for non-
Hodgkin's lymphoma as either related to service or a period 
of one year after service.  

Finally, with respect to the claim for service connection for 
non-Hodgkin's lymphoma as secondary to the veteran's thyroid 
cancer, the record does not demonstrate a medical opinion 
linking the two disorders.  In this regard, while the veteran 
has provided an article that generally establishes an 
increase risk for lymphoma in patients with thyroid cancer, 
neither Dr. H. nor any other medical physician has used such 
evidence and linked the veteran's non-Hodgkin's lymphoma to 
his service-connected cancer.  

Instead, the evidence of record demonstrates that there has 
not been any metastasis of the veteran's thyroid cancer, and 
once again, the Board notes that the veteran is not competent 
to render an opinion as to a causal relationship between 
thyroid cancer and non-Hodgkin's lymphoma.

While the Board recognizes that it sought and obtained an 
additional independent expert opinion more specifically 
oriented towards the issue of service connection based on the 
radiation exposure at "NUWAX-81" and entitlement on the 
basis of secondary service connection, and that the opinion 
obtained was not responsive to the questions posed by the 
Board, because the evidence of record already demonstrates a 
lack of measurable radiation exposure in 1981, the Board has 
reconsidered its previous basis for seeking an independent 
expert opinion and now finds that it would be an unnecessary 
waste of appellate time and resources to seek a supplemental 
opinion.  Very simply, based on the lack of a measurable dose 
in 1981, the Board finds that there would be no basis for any 
expert to conclude that the veteran's non-Hodgkin's lymphoma 
was related to radiation exposure at "NUWAX-81."  As the 
evidence of record demonstrates that there has been no 
medical evidence of any metastasis or additional disability 
arising out of the veteran's cancer of the thyroid, obtaining 
an additional opinion as to a relationship between the two 
disorders is similarly unwarranted.


ORDER

The claim for service connection for non-Hodgkin's lymphoma 
on a direct basis, as a result of exposure to ionizing 
radiation, and as secondary to service-connected thyroid 
carcinoma, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

